DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 11-13, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al PN 2020/0112450.
In regards to claims 1, 11, 16:  Chhabra et al teaches a machine-implemented method for adaptively applying user settings (Para [0068])  in a communication session (conference), the method comprising: generating, by a data processing system, an invitation (virtual meeting invite figure 3-5 Para [0043]), to the communication session, the invitation including a time (Start Jun 6, 2018 1:30PM End Jun 6, 2018 3:00 PM) for the communication session, a link to join the session (Figure 6 item 612), and embedded machine-executable instructions (Para [0081]) which, upon execution by a computing device corresponding to a user of the communication session, cause the device to collect settings (“the default or initial setting may be that the auto-join function is enabled or ON. In different implementations, a user may wish to customize the manner or process by which they are auto-joined, as illustrated by (optional) settings option 350, and which will be discussed further below with respect to FIG. 8. It should be understood that a Settings option may be made available on each of the user interfaces described herein, whether or not explicitly identified.”) from the computing device, the settings usable to configure one or more computer-implemented functions for assisting the user to interact with interfaces of the device during the communication session (such as an auto join setting); sending, to a computing device of a respective user, data indicative of the invitation to the communication session (Figure 5 receiving the invitation); executing, by the computing device, the embedded machine-executable instructions, wherein the execution of the machine-executable instructions causes the computing device to fetch a settings profile of the respective user on the computing device (auto connect settings and auto record settings figure 3, 4) , the settings profile including settings for one or more functions of one or more applications; generating, by the computing device, a response to the invitation such as RSVP figure 1, accept, tentative, decline figure 5), the response including the settings profile, wherein: the response is included in an RSVP to the invitation (RSVP), the RSVP comprising an indication that the respective user has accepted or rejected the invitation (see also figure 5); or the response is sent (Para [0040-0041]); automatically configuring the one or more functions in interacting with the data processing system by applying the settings profile (Para [0040-0041]); and automatically configuring the one or more functions in interacting with the data processing system (Figure 8) for additional users on additional respective computing devices by applying received settings (figure 8 Para [0036]) that are unique to the additional users  (“Furthermore, users are offered a straightforward means by which to implement their preferences for participating in a meeting, and the ability to easily change one's mind about the means of connecting to the meeting at multiple opportunities leading up to the meeting.” Para [0084]  Figure 1 shows 3 users two having auto-connect on while the third uniquely has auto-connect off.).  Chhabra et al does not teach the temporal features of “when the computing device connects to the communication session” Chhabra et al only expressly gives an example of “users can: (1) schedule a meeting; (2) generate an invitation to send to participant(s); (3) receive an invitation; (4) RSVP for the meeting; (5) connect to the meeting; and (6) communicate with fellow participants and/or present audio or video in real-time, during the conference”.  Sending a response to an invitation is by itself a non-technical feature, and whether to send this response before the session or during the session are also alternatives that by themselves would not have technical character and that would be obvious for the skilled person to implement. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to send the response to the invitation before the session because this would have allowed the person that set up the session to know if a user is going to attend.  Further this is the purpose of an RSVP to signal whether someone will be able to attend.
In regards to claim 2:  Chhabra et al teaches “As will be discussed below, when a scheduled conference arises, the participants who have opted to be automatically joined to said conference will be contacted and then joined into the conference, and/or can receive a notification via a selected communication channel that provides a link to access the meeting.” Para [0024].
In regards to claim 6:  the settings are based on the user selected settings.
In regards to claim 12-13, 20:  Chhabra et al teaches rolls (host 102) and attendees (104) with different settings such as the host can set the time of the meeting.   
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al PN 2020/0112450 in view of Bogda et al PN 2003/0170006.
In regards to claim 3:  Chhabra et al teaches “Users can identify their preferences for various aspects and steps leading to the connection, or the system can implement default settings.” Para[0068]. Thus teaching using either user settings or default settings but not expressly using default settings if there are “unconfigured user settings” Bogda et al teaches “If there are no stored user settings, the GUI is built using default settings.” Para[0070] It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use default setting for unconfigured user settings because this is the standard method of applying settings.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al PN 2020/0112450 in view of Thakkar et al PN 2019/0141292
In regards to claims 4-5:  Chhabra et al shows the standard interface in figures 1-8 which the settings are which appear to be a standard API interface but does not expressly use the words Application programming interface.  Thakkar et al teaches “room system endpoint settings API is called to setup settings with the server” Para [0030].  It would have been obvious to use a standard API interface to implement the settings because this allows the computers to talk to each other.
Claim(s) 7, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al PN 2020/0112450 in view of Bhatia PN 2017/0329861.
In regards to claims 7, 10, 18:  Chhabra stores the setting somewhere but is silent upon where.  Bhatia expressly teaches “The user settings are stored on the cloud for migration to each application. Data as user settings can be migrated to different applications” Para [0026]  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to store the settings on the cloud because this would allow the settings to be migrated to different applications and different devices.
Claim(s) 8-9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al PN 2020/0112450 in view of Smyth PN 2012/0296658.
In regards to claims 8-9, 17:  Chhabra et al does not provide any details about the “agent” capturing the setting details. The use of machine learning is by itself not a technical feature and it does not seem to contribute to producing any kind of further technical effect.  Smyth teaches a machine learning agent “the agent determines one or more settings for the selected coding tool(s)” Para [0086]  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a machine learning agent to determine the settings because this would have allowed the system to automatically apply settings based upon learned user preferences.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al PN 2020/0112450 in view of Zhang et al PN 2014/0229848.
In regards to claims 14-15:  Chhabra et al only expressly teaches the setting being applied to the one application and the user selecting the settings.  Zhang et al teaches “remote computing host 106 may be further configured to determine customizable settings which may be applied to a variety of other applications and/or computing devices to personalize the user's experience”  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to allow the user to apply setting to other applications because this would have allowed the user to have a consistent experience from application to application as well as allowing the user greater control by deciding if the setting are to be provided to other applications.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al PN 2020/0112450 in view of Cranfill et al PN 2019/0347181.
In regards to claim 19:  Chhabra et al teaches the settings are based on user selections but does not teach the well-known usage based settings.   Cranfill et al teaches settings based on usage limits (Para [0290].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to base setting on usage because this would have allowed the system to prevent connecting when the user is nearly out of usage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187